COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Melinda Jackson v. Eugene Ethridge
Appellate case number:      01-21-00667-CV
Trial court case number:    1176269
Trial court:                County Civil Court at Law No. 2 of Harris County
        Roger G. Jain and Thomas H. Smith III of Roger G. Jain & Associates, P.C. have
filed a motion to withdraw as appellate counsel for appellee, Eugene Ethridge. See TEX.
R. APP. P. 6.5(a), (b). The motion states that Jain and Smith were retained to represent
appellee in the trial court, but “have not been retained to represent [appellee] in this
appeal.” Further, the motion states that Jain and Smith “have attempted to contact
[appellee] several times to inquire as to whether [appellee] wishes to retain [Jain and
Smith], but [appellee] has not been responsive.”
       The motion complies with the requirements of Texas Rule of Appellate Procedure
6.5. See TEX. R. APP. P. 6.5(a), (b). Further, the motion includes a certificate of conference
representing that appellant, Melinda Jackson, is not opposed to Jain and Smith’s request to
withdraw as appellate counsel for appellee. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
      Accordingly, the motion is granted. The Clerk of this Court is directed to note the
withdrawal of Roger G. Jain and Thomas H. Smith III of Roger G. Jain & Associates, P.C.
as counsel for appellee on the docket of this Court.
       Roger G. Jain and Thomas H. Smith III are directed to immediately notify appellee
of “any deadlines or settings that [they] knows about at the time of withdrawal but that
were not previously disclosed” to appellee and file a copy of the notice provided to appellee
with the Clerk of this Court. See TEX. R. APP. P. 6.5(c)
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court


Date: ___February 15, 2022____